DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments submitted on 03/24/2021 have been considered, however they are not persuasive. Applicant argues that prior art does not explicitly disclose the amended limitations of claim 1, “triggering, by the base station, a transmission of an aperiodic tracking reference signal when the channel condition change satisfies the trigger condition.”. Examiner respectfully disagrees because primary reference Intel discloses:

    PNG
    media_image1.png
    188
    1078
    media_image1.png
    Greyscale


Intel discloses that if TCI state changes, the gNB can trigger the TRS reconfiguration so that UE can track the corresponding new TRS resources . In an analogous art, Spreadtrum discloses that the base station triggers the TRS (page 4; section 2.3; TRS transmission should be after the transmission of CSI-Rs for beam management, … among which gNB dynamically schedules the beams for PDSCH; page 5; section 2.4; …and thus aperiodic TRS could be triggered before the transmission of associated PDSCH carrying paging message). Spreadtrum also discloses wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal (page 5; section 2.4; aperiodic and periodic TRS are different). 
The reasoning stated above also applies to other pending claims.

Allowable Subject Matter
                        3.         Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.          


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 6, 7, 10, 12, 13,  25-27, 31-33 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation (“ Remaining Details on TRS”, hereinafter Intel) in view of Spreadtrum Communications (“Remaining Issues on TRS”, hereinafter Spreadtrum).
	Regarding claim 1, Intel discloses a method for wireless communication, the method comprising: 

determining a channel condition change of a downlink channel between a base station (page 3; para 0002; If one TCI state changes, the gNB can trigger the TRS reconfiguration) and a wireless device (TCI state changes between base station and UE ); determining whether the channel condition change satisfies a trigger condition (page 3; para 0002; TCI state change); and triggering, transmission of an aperiodic tracking reference signal when the channel condition change satisfies the trigger condition (page 3; if TCI state changes then transmitting aperiodic TRS (because TCI state change triggers apriodic/irregular TRS unlike periodic TRS)).
Intel does not explicitly disclose that the base station triggers the TRS and 
wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal. 
In an analogous art, Spreadtrum discloses that the base station triggers the TRS (page 4; section 2.3; TRS transmission should be after the transmission of CSI-Rs for beam management, … among which gNB dynamically schedules the beams for PDSCH; page 5; section 2.4; …and thus aperiodic TRS could be triggered before the transmission of associated PDSCH carrying paging message) and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal (page 5; section 2.4; aperiodic and periodic TRS are different). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
	Regarding claim 25, Intel discloses means (base station) for communicating periodically a periodic tracking reference signal (page 2; section 2.2; The candidate TRS periodicity can be {5, 10, 20, 40} ms. i.e. a periodic TRS can be sent every 5 or 10 or 20 or 40 ms);

Intel does not explicitly disclose that the base station triggers the TRS and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal.
In an analogous art, Spreadtrum discloses that the base station triggers the TRS (page 4; section 2.3; TRS transmission should be after the transmission of CSI-Rs for beam management, … among which gNB dynamically schedules the beams for PDSCH; page 5; section 2.4; …and thus aperiodic TRS could be triggered before the transmission of associated PDSCH carrying paging message) and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal (page 5; section 2.4; aperiodic and periodic TRS are different). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claims 4, and 31, Intel discloses a method for wireless communication, the method comprising: determining whether a trigger condition is satisfied (page 3; sec 2.2; TCI state change); and triggering transmission of an aperiodic tracking reference signal from a base station to a user equipment when the trigger condition is satisfied (page 3; sec.2.2: the number of TRS resources should be the same as the number of TCI states; if one TCI state changes, the gNB can trigger the TRS reconfiguration so that the UE can track the corresponding new TRS resources), wherein the 
Intel does not explicitly disclose that the base station triggers the TRS and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal.
In an analogous art, Spreadtrum discloses that the base station triggers the TRS (page 4; section 2.3; TRS transmission should be after the transmission of CSI-Rs for beam management, … among which gNB dynamically schedules the beams for PDSCH; page 5; section 2.4; …and thus aperiodic TRS could be triggered before the transmission of associated PDSCH carrying paging message) and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal (page 5; section 2.4; aperiodic and periodic TRS are different). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 37, Intel discloses means for determining whether a trigger condition is satisfied (page 3; sec 2.2; TCI state change); and means for triggering transmission of an aperiodic tracking reference signal when the trigger condition is satisfied (page 3; sec.2.2: the number of TRS 
Intel does not explicitly disclose that the base station triggers the TRS and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal.
In an analogous art, Spreadtrum discloses that the base station triggers the TRS (page 4; section 2.3; TRS transmission should be after the transmission of CSI-Rs for beam management, … among which gNB dynamically schedules the beams for PDSCH; page 5; section 2.4; …and thus aperiodic TRS could be triggered before the transmission of associated PDSCH carrying paging message) and wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal (page 5; section 2.4; aperiodic and periodic TRS are different). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claims 2, 26, Intel discloses wherein the wireless device comprises a user equipment (page 3; sec 2.2; UE), and further comprising transmitting the aperiodic tracking reference signal to the user equipment based on the triggering of the transmission of the aperiodic tracking reference signal (page 3; sec 2.2;  if one TCI state changes, the gNB can trigger the TRS 
	Regarding claims 3, Intel further discloses wherein communicating periodically the periodic tracking reference signal comprises transmitting by the base station periodically the periodic tracking reference signal to the user equipment (page 3, sec 2.2; periodic TRS).
Regarding claim 6, Intel does not explicitly disclose signaling transmission of the aperiodic tracking reference signal to the user equipment.
In an analogous art, Spreadtrum discloses signaling transmission of the aperiodic tracking reference signal to the user equipment (page 5; sec 2.4; the triggering DCI could be either paging group indicator or the DCI that schedules the paging message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
	Regarding claims 7, Intel does not explicitly disclose triggering the channel condition change.
	In an analogous art, Spreadtrum discloses triggering the channel condition change (page 5; sec 2.4; the triggering DCI could be either paging group indicator or the DCI that schedules the paging message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 10, Intel does not explicitly disclose indicating trigger of the transmission of the aperiodic tracking reference signal to the user equipment as part of a signaling of the channel condition change.
In an analogous art, Spreadtrum discloses trigger of the transmission of the aperiodic tracking reference signal to the user equipment as part of a signaling of the channel condition 
Regarding claim 12, Intel does not explicitly disclose wherein triggering transmission of a phase tracking reference signal based on triggering transmission of the aperiodic tracking reference signal.
In an analogous art, Spreadtrum discloses wherein triggering transmission of a phase tracking reference signal based on triggering transmission of the aperiodic tracking reference signal (page 4; sec 2.3; aperiodic TRS is triggered before the tansmssion of associated PDSCH). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
	Regarding claims 13 and 27, Intel further discloses wherein the channel condition change comprises a switch from a first transmit beam of the base station to a second transmit beam (page 3; sec 2.2; beam change) of the base station, and wherein the trigger condition comprises at least one of: if a difference in at least one of beam width, pattern, and angle between the first transmit beam and the second transmit beam satisfies one or more thresholds; or if a time since a last beam management instance of the second transmit beam satisfies a threshold (page 3; sec 2.2; time changes).
	Regarding claims 32, and 38, Intel further discloses wherein the aperiodic tracking reference signal and the periodic tracking reference signal have the same structure comprises the aperiodic tracking reference and the periodic tracking reference signal being transmitted over the same number of resources (page 3; sec.2.2: the number of TRS resources should be the same as the 
Regarding claims 33 and 39, Intel further discloses that wherein the trigger condition comprises a channel condition change (page 3; sec 2.2; TCI state change).	
5.         Claims 14-17, 24, 28, 29, 30, 34-36 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over  Intel in view of Guo et al. (US 2016/0219570, hereinafter Guo).
Regarding claim 14, Intel discloses communicating periodically a periodic tracking reference signal (page 2; section 2.2; The candidate TRS periodicity can be {5, 10, 20, 40} ms. i.e. a periodic TRS can be sent every 5 or 10 or 20 or 40 ms);
determining a channel condition change of a downlink channel between a base station (page 3; para 0002; If one TCI state changes, the gNB can trigger the TRS reconfiguration) and a wireless device (TCI state changes between base station and UE ); determine whether the channel condition change satisfies a trigger condition (page 3; para 0002; TCI state change); and trigger transmission of an aperiodic tracking reference signal when the channel condition change satisfies the trigger condition (page 3; if TCI state changes then transmitting aperiodic TRS (because TCI state change triggers apriodic/irregular TRS unlike periodic TRS), wherein the aperiodic tracking reference signal is different than the periodic tracking reference signal (periodic reference signals are transmitted at predefined intervals e.g. {5, 10, 20, 40} ms, wherein aperiodic reference signals are transmitted when a channel condition changes and triggers unplanned TRS transmission).
Intel does not explicitly disclose a memory; and a processor coupled to the memory, the processor being configured to perform the method steps. 

Regarding claim 28, Intel does not explicitly discloses a non-transitory computer readable medium that stores instructions that when executed by a first wireless device cause the first wireless device to perform a method of wireless communication. 
In an analogous art, Guo discloses a non-transitory computer readable medium that stores instructions that when executed by a first wireless device cause the first wireless device to perform a method of wireless communication (para 0168; instructions stored in the memory). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Guo’s disclosure in order to stored instructions to physically implement the method steps. 
Regarding claims 34, Intel discloses determine whether a trigger condition is satisfied (page 3; sec 2.2; TCI state change); and trigger transmission of an aperiodic tracking reference signal from a base station to a user equipment when the trigger condition is satisfied (page 3; sec.2.2: the number of TRS resources should be the same as the number of TCI states; if one TCI state changes, the gNB can trigger the TRS reconfiguration so that the UE can track the corresponding new TRS resources), wherein the base station is further configured to transmit periodically a periodic tracking reference signal to the user equipment, wherein the aperiodic tracking reference signal and the periodic tracking reference signal have a same structure (page 3; sec.2.2: the number of TRS resources should be the same as the number of TCI states; if one TCI state changes, the gNB can trigger the TRS reconfiguration so that the UE can track the corresponding new TRS resources; 
Intel does not explicitly disclose a memory; and a processor coupled to the memory, the processor being configured to perform the method steps. 
In an analogous art, Guo discloses a memory (para 0168; a memory); and a processor coupled to the memory (para 0168; a processor), the processor being configured to perform the method steps (the processor performs the method steps by executing the instructions stored in the memory). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method  by adding Guo’s disclosure in order to physically implement the method steps.
Regarding claim 40, Intel does not explicitly discloses a non-transitory computer readable medium that stores instructions that when executed by a first wireless device cause the first wireless device to perform a method of wireless communication. 
In an analogous art, Guo discloses a non-transitory computer readable medium that stores instructions that when executed by a first wireless device cause the first wireless device to perform a method of wireless communication (para 0168; instructions stored in the memory). It would have 
Regarding claims 15 and 29, Intel furhter discloses wherein the wireless device comprises a user equipment (page 3; sec 2.2; UE), and wherein the processor is configured to transmit the aperiodic tracking reference signal to the user equipment based on the triggering of the transmission of the aperiodic tracking reference signal (page 3; sec 2.2;  if one TCI state changes, the gNB can trigger the TRS reconfiguration so that the UE can track the corresponding new TRS resources; further, if the UE beam changes, the UE can trigger the corresponding TRS transmission if the TRS periodicity is large).
	Regarding claims 16, Intel further discloses wherein to communicate periodically the periodic tracking reference signal comprises to transmit periodically the periodic reference signal to the user equipment (page 3, sec 2.2; periodic TRS).
Regarding claims 17, Intel further discloses wherein the aperiodic tracking reference signal and the periodic tracking reference signal have a same structure (page 3; sec.2.2: the number of TRS resources should be the same as the number of TCI states; if one TCI state changes, the gNB can trigger the TRS reconfiguration so that the UE can track the corresponding new TRS resources; further, if the UE beam changes, the UE can trigger the corresponding TRS transmission if the TRS periodicity is large; i.e. the UE triggered TRS corresponds (equla to have the same structure) to the TRS configured by the gNB). 
	Regarding claims 24 and 30, Intel further discloses wherein the channel condition change comprises a switch from a first transmit beam of the base station to a second transmit beam of the base station (page 3; sec 2.2; beam change), and wherein the trigger condition comprises at least one of: if a difference in at least one of beam width, pattern, and angle between the first beam and the 
Regarding claims 35, and 41, Intel further discloses wherein the aperiodic tracking reference signal and the periodic tracking reference signal have the same structure comprises the aperiodic tracking reference and the periodic tracking reference signal being transmitted over the same number of resources (page 3; sec.2.2: the number of TRS resources should be the same as the number of TCI states; if one TCI state changes, the gNB can trigger the TRS reconfiguration so that the UE can track the corresponding new TRS resources; further, if the UE beam changes, the UE can trigger the corresponding TRS transmission if the TRS periodicity is large; i.e. the UE triggered TRS corresponds (equla to have the same structure) to the TRS configured by the gNB; fig.3: UE-triggered TRS as well as periodic TRS are transmitted). 
Regarding claims 36 and 42, Intel further discloses that wherein the trigger condition comprises a channel condition change (page 3; sec 2.2; TCI state change).
6.         Claims 18, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Guo and further in view of Spreadtrum Communications (“Remaining Issues on TRS”, hereinafter Spreadtrum)
	Regarding claim 18, Intel/Guo does not explicitly disclose wherein the processor is configured to signal transmission of the aperiodic tracking reference signal to the user equipment.
In an analogous art, Spreadtrum discloses wherein the processor is configured to signal transmission of the aperiodic tracking reference signal to the user equipment (page 5; sec 2.4; the triggering DCI could be either paging group indicator or the DCI that schedules the paging message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel/Guo’s method by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.

	In an analogous art, Spreadtrum discloses wherein the processor is configured to trigger the channel condition change (page 5; sec 2.4; the triggering DCI could be either paging group indicator or the DCI that schedules the paging message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel/Guo’s method by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 21, Intel/Guo does not explicitly disclose wherein the processor is configured to indicate trigger of the transmission of the aperiodic tracking reference signal to the user equipment as part of a signaling of the channel condition change.
In an analogous art, Spreadtrum discloses wherein the processor is configured to indicate trigger of the transmission of the aperiodic tracking reference signal to the user equipment as part of a signaling of the channel condition change (page 5; sec 2.4; the triggering DCI could be either paging group indicator or the DCI that schedules the paging message). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel/Guo’s method  by adding Spreadtrum’s disclosure in order to dynamically adjust and allocate the resources.
Regarding claim 23, Intel/Guo does not explicitly disclose wherein the processor is further configured to trigger transmission of a phase tracking reference signal based on triggering transmission of the aperiodic tracking reference signal.
In an analogous art, Spreadtrum discloses wherein triggering transmission of a phase tracking reference signal based on triggering transmission of the aperiodic tracking reference signal (page 4; sec 2.3; aperiodic TRS is triggered before the tansmssion of associated PDSCH). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify .
7.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Intel/Spreadtrum in view of Ng et al. (US 2015/0181575, hereinafter Ng).
	Regarding claim 43, Intel does not explicitly disclose wherein the channel condition change comprises at least one of: a change from a first transmit power control of the base station to a second power control; or a change from a first dynamic cell associated with the base station to a second dynamic cell.
In an analogous art, Ng discloses wherein the channel condition change comprises a change from a first dynamic cell associated with the base station to a second dynamic cell (para 0096; channel condition change due to changing from one cell to another cell). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Intel’s method by adding Ng’s disclosure in order to improve the reliability of a communication system by dynamically allocating the resources.
Conclusion
	
8.	Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462